                      Case 5:18-cv-01125-SP Document 161 Filed 01/07/20 Page 1 of 3 Page ID #:5240



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DEFENDANTS’ OPPOSITION TO
                           VLADIMIR CORTEZ DIAZ; JOSUE                 PLAINTIFFS’ MOTION IN LIMINE
                      13   MATEO LEMUS CAMPOS;                         2 TO EXCLUDE LANGUAGE
                           MARVIN JOSUE GRANDE                         CONCERNING THE
                      14   RODRIGUEZ; ALEXANDER                        LAWFULNESS OR
                           ANTONIO BURGOS MEJIA; LUIS                  UNLAWFULNESS OF
                      15   PEÑA GARCIA; JULIO CESAR                    PLAINTIFFS’ ENTRIES TO AND
                           BARAHONA CORNEJO, as                        DEPARTURES FROM THE
                      16   individuals,                                UNITED STATES
                      17                           Plaintiffs,         Pretrial Conference
                                                                       Date:      January 21, 2020
                      18   v.                                          Time:      10:00 a.m.
                                                                       Ctrm:      3
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF                    Trial date: February 3, 2020
                      20   ADELANTO, a municipal entity; GEO           Time:       9:00 a.m.
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO                    Magistrate
                           SERGEANT CAMPOS, sued in his                Judge:           Honorable Sheri Pym
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27            Defendants THE GEO GROUP, INC., CITY OF ADELANTO, CAMPOS,
                      28   and DIAZ hereby respond to Plaintiffs’ Motion in Limine to exclude language
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                               5:18-CV-01125-SP
                           SD #4829-0354-5008 v1                     -1-
  ATTO RNEY S AT LAW                                                                      DEFTS’ OPPO TO PL-MIL-2
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 161 Filed 01/07/20 Page 2 of 3 Page ID #:5241



                       1   concerning the nature of Plaintiffs’ entries and/or departures from the United States,
                       2   and in particular to exclude terms such as unlawful entry, deportation, and similar
                       3   concepts.
                       4                                        ARGUMENT
                       5            Plaintiffs are citizens of Central American who entered the United States
                       6   illegally, without any visa, green card, or other government-approved permission to
                       7   enter. While many of them are seeking asylum on grounds of “credible threat,”
                       8   neither this fact nor the means of their entry are relevant to the claims at issue.
                       9   Defendants agree that this trial should be focused on whether the force used was
                      10   appropriate, and similar issues germane to Plaintiffs’ legal claims, and not the
                      11   reasons why and how Plaintiffs entered the country.
                      12            But while Plaintiffs seek to exclude the negative terms associated with their
                      13   immigration, arguing they are irrelevant and prejudicial, they still want to use the
                      14   sympathetic terms such as asylum. Plaintiffs would like to reference the conditions
                      15   they faced in Central America that caused them to leave, the harrowing journeys
                      16   they took to reach the border, and their claims for asylum, in order to influence the
                      17   jury and garner sympathy. None of this background information is relevant to the
                      18   claims for trial and it is unduly prejudicial to defendants. Fed. R. Evid. 402, 403;
                      19   see also, Defts’ Mot’n in Limine 2 [Doc. #152]. Moreover, allowing the positive
                      20   words and not the negative ones gives a lopsided and unfair portrayal. Defendants’
                      21   position is that either the door is open to all terms – good and bad – or that the
                      22   wording should be sanitized so that neither side is prejudiced nor benefited.
                      23            During the meet and confer process, defense counsel suggested sanitized
                      24   wording, to avoid filing competing motions in limine and to resolve the issue. For
                      25   instance, any given Plaintiff could simply testify that he arrived in California on a
                      26   certain date, and was housed at the Adelanto detention facility during a certain time
                      27   period, and is now living such and such City with his family, doing a specific job,
                      28   or he could even skip the history before arriving at the detention facility. While
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-SP
                           SD #4829-0354-5008 v1                      -2-
  ATTO RNEY S AT LAW                                                                         DEFTS’ OPPO TO PL-MIL-2
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 161 Filed 01/07/20 Page 3 of 3 Page ID #:5242



                       1   sometimes parties provide background information to personalize themselves a bit
                       2   with the jury, this information is typically limited in nature. Here, the potential
                       3   wording is too loaded – and prejudicial – not to define the parameters in advance.
                       4            Plaintiffs indicate they are concerned about what the jury will be told if
                       5   Martinez and Castillo are not permitted to attend trial in person, and what the jury
                       6   will be told regarding their departure from the U.S. (See Pl’s Mot’n, Doc. 147 at
                       7   6.) However, there is no reason the jury needs to know where they live currently,
                       8   when and how they departed the country, or if their visas are denied to attend trial,
                       9   unless the door is opened to these topics.1 If a witness ends up testifying via
                      10   videoconference or some other means, or can only attend trial during some portion
                      11   of the proceedings, the jury may be told not to speculate as to the reason without
                      12   being provided additional details. This often occurs in trials with CEOs or other
                      13   out-of-state executives, and the jury is presumed able not to hold this against them.
                      14            For the reasons cited above, and in Plaintiffs’ motion, Defendants request
                      15   that this Court fashion a sanitized method of discussing Plaintiffs’ detention
                      16   without referencing them as either illegal immigrants or asylum-seekers.
                      17
                      18   Dated: January 7, 2020                   BURKE, WILLIAMS & SORENSEN, LLP
                      19
                      20                                            By: /s/ Susan E. Coleman
                                                                        Susan E. Coleman
                      21                                                Carmen M. Aguado
                      22                                            Attorneys for Defendants
                                                                    THE GEO GROUP, INC., CITY OF
                      23                                            ADELANTO, CAMPOS, and DIAZ
                      24
                      25
                      26
                           1
                             Defendants reserve the right to object to Plaintiffs Martinez and Castillo’s
                      27   deposition testimony being used at trial if they claim to be unavailable. Their
                           depositions were not taken as trial testimony, nor is there a stipulation to deem out
                      28   of country witnesses unavailable under Fed. R. Evid. 804.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                   5:18-CV-01125-SP
                           SD #4829-0354-5008 v1                       -3-
  ATTO RNEY S AT LAW                                                                          DEFTS’ OPPO TO PL-MIL-2
     LOS A NG EL ES
